Case 4:18-cv-00247-ALM Document 87 Filed 07/08/19 Page 1 of 5 PageID #: 1541



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 JASON LEE VAN DYKE                      §
     Plaintiff                           §
                                         §
 v.                                      §          Case No. 4:18cv247
                                         §
 THOMAS CHRISTOPHER RETZLAFF §
 a/k/a Dean Anderson d/b/a BV Files, Via §
 View Files L.L.C., and ViaView Files    §
       Defendant                         §


   PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND
                 MEMORANDUM OF LAW IN SUPPORT

                                     I. INTRODUCTION

      Plaintiff, Jason Lee Van Dyke (“Plaintiff” or “Van Dyke”) respectfully moves the

 Court, pursuant to Rule 15 of the Federal Rules of Civil Procedure, for leave to file a THIRD

 AMENDED COMPLAINT, a copy of which is attached hereto as Exhibit “A” and

 incorporated by reference herein. The new complaint maintains the counts and allegations

 against the same defendants from the original complaint, but accounts for significant factual

 developments that have occurred since Plaintiff’s last amended complaint was filed.

 Specifically, this complaint accounts for (i) Defendant’s ongoing criminal stalking of

 Plaintiff since a stay of this case was granted on July 31, 2018; and (ii) Defendant’s ongoing

 abuse of attorney discipline procedures in Texas and other states.


                                 II. STATEMENT OF FACT


      On April 11, 2018, this case was removed from the 431st District Court in and for

  Denton County Texas to this Court. At the time of removal, Plaintiff had already filed one

  amended complaint in state court to account of additional facts that had come to his


MOTION FOR LEAVE TO FILE AMENDED COMPLAINT                                     Page 1 of 5
Case 4:18-cv-00247-ALM Document 87 Filed 07/08/19 Page 2 of 5 PageID #: 1542



  attention since the time of filing. Plaintiff filed his second amended complaint in this Court

  to account for and comply with the enhanced pleading requirements of federal court. This

  case was stayed on July 31, 2018 until such a time as the 5th Circuit Court of Appeals rules

  on Defendant’s appeal of this Court’s denial of his motion to dismiss this case under the

  Texas Citizens Participation Act.


      The heart of this case has pertained to Defendant’s criminal stalking of Plaintiff, which

  began on or around March 20, 2017, has continued ever since, and has progressively grown

  in its severity. Since the stay in this case, Defendant has continued to libel Plaintiff, harass

  Plaintiff through harassing and unwanted e-mail communications, harass Plaintiff through

  publications to his “BV Files” blog, and harass practically anyone else associated in any

  way with Plaintiff through both e-mail communications and posts to his “BV Files” blog.

  The statute of limitations on these claims is as short as one year, and Plaintiff wishes to

  amend his complaint so that his additional complaints about Defendant’s behavior may be

  resolved in this case, and so that all of his causes of action against Defendant as preserved

  against the statute of limitations.


      Defendant has made some modifications in the manner he has chosen to stalk Plaintiff

  which also needed to be addressed in the amended complaint. As of the date of the stay,

  Defendant had filed two grievances against Plaintiff with the State Bar of Texas which

  were subsequently combined into a single grievance. Since the date of entry of this Court’s

  order staying this case, Defendant has filed twelve additional grievances against Plaintiff in

  Texas alone, and additional grievances against Plaintiff in Colorado, Georgia, and

  Washington D.C. Furthermore, Defendant has abused the grievance process to harass at

  least one attorney hired by Plaintiff to assist him in a separate manner.

MOTION FOR LEAVE TO AMEND COMPLAINT                                              Page 2 of 5
Case 4:18-cv-00247-ALM Document 87 Filed 07/08/19 Page 3 of 5 PageID #: 1543



     In addition to injunctive relief designed to prohibit Defendant from continuing to harass

  him through traditional means, Plaintiff now seeks additional relief from this Court to put

  an end to Defendant’s harassment of him and other similarly situated individuals.

  Specifically, Plaintiff is seeking injunctive relief to prohibit Defendant from filing a

  professional grievance against any attorney other than his own attorney, unless said

  grievance is prepared by said attorney, signed by said attorney, and filed on behalf of

  Defendant by said attorney. This accounts for a compelling interest by this Court to

  prevent abuse of the attorney discipline process by vexatious litigants such as Defendant.

  Such abuse not only causes emotional distress to his victims (including Plaintiff) but forces

  bar disciplinary authorities to limited resources investigating Defendant’s personal

  vendettas.


     Plaintiff previously filed a motion for a preliminary injunction in this case (ECF 46),

  but due to the stay in this case, Plaintiff intends to amend that motion with all of the

  additional facts and request a hearing after this case is remanded by the 5th Circuit.


                                        III. ARGUMENT


     Pursuant to Federal Rule of Civil Procedure 15(a)(2), “a party may amend its pleadings

  only with the opposing party’s written consent or the court’s leave. The court should freely

  give leave when justice so requires.” As the scheduling order in this case has effectively

  been rendered moot by this Court’s order granting a stay, Rule 16(b) (applying to pre-trial

  scheduling orders) is not applicable. Although the decision whether to grant leave to amend

  a pleading is within the sound discretion of the district court. Priester v. JP Morgan Chase

  Bank, N.A., 708 F.3d 667, 678 (5th Cir. 2013). However, a district court must have a



MOTION FOR LEAVE TO FILE AMENDED COMPLAINT                                      Page 3 of 5
Case 4:18-cv-00247-ALM Document 87 Filed 07/08/19 Page 4 of 5 PageID #: 1544



  “substantial reason” to deny leave. Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004).

  The court must consider factors such as “undue delay, bad faith or dilatory motive on the

  part of the movant, repeated failure to cure deficiencies by amendments previously

  allowed, and undue prejudice to the opposing party by virtue of the allowance of the

  amendment. Rosenzweig v. Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003) (quoting

  Foman v. Davis, 371 U.S. 178, 182 (1962)). Absent such a factor, leave should be freely

  given. Id.


     Despite the filing date of this case, it is still in its infancy. Aside from the entry of a

  preliminary scheduling order, the only matter fully considered by this Court has been

  Defendant’s motion to dismiss under the Texas Citizens Participation Act. After this

  motion was denied, this Court stayed further proceedings in this case on Defendant’s

  motion (unopposed by Plaintiff) and little or no activity has occurred since that time in this

  Court. However, substantial activity has occurred outside of this Court and, once the 5th

  Circuit has rules, Plaintiff wishes for this activity to be addressed with all due haste.


     Plaintiff had two options in this case. The first option would have been to file an

  additional lawsuit against Defendant, either in state court or a United States district court,

  to address Defendant’s behavior since the entry of the order staying this case. This would

  have almost certainly led to the filing of another anti-SLAPP motion by Defendant and

  another appeal by the non-prevailing party. In short, the filing of an additional lawsuit

  would have been more costly for both parties and a waste of judicial resources.

  Accordingly, Plaintiff seeks leave to bring his additional claims against Defendant in this

  lawsuit rather than a separate lawsuit. Although this case is stayed, this Court should grant

  leave to amend in this case to avoid potential issues with the statute of limitations that

MOTION FOR LEAVE TO AMEND COMPLAINT                                               Page 4 of 5
Case 4:18-cv-00247-ALM Document 87 Filed 07/08/19 Page 5 of 5 PageID #: 1545



   would compel Plaintiff to file a separate lawsuit.


                                          IV. PRAYER


       WHEREFORE, premises considered, Plaintiff prays that this Honorable Court enter an

 order granting Plaintiff leave to file the attached third amended complaint.


                                                   Respectfully submitted,

                                                     /s/ Jason Lee Van Dyke
                                                    Jason L. Van Dyke
                                                    PO Box 2618
                                                    Decatur, TX 76234
                                                    P – (940) 305-9242
                                                    Email: jasonleevandyke@protonmail.com

                            CERTIFICATE OF CONFERENCE

 I certify that, on multiple occasions prior to 6-22-2019, I e-mailed Jeffrey Dorrell to advise
 that I would be filing the foregoing motion seeking leave to amend together with an
 additional motion seeking to lift the stay in this case. On 6-24-19, Mr. Dorrell informed me
 that he was opposed.

                                                            /s/ Jason Lee Van Dyke
                                                            JASON LEE VAN DYKE


                                CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was electronically filed on the
CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
Dorrell, Attorney for Defendant.

                                                            /s/ Jason Lee Van Dyke
                                                            JASON LEE VAN DYKE




MOTION FOR LEAVE TO FILE AMENDED COMPLAINT                                      Page 5 of 5
